DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
METHOD OF FABRICATING A TRANSISTOR [[
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-27 of U.S. Patent No. 9,722,063. Although the claims at issue are not identical, they are not patentably distinct from each other because 
In re Claim 21, Claim 18 of US 9,722,063 discloses
A method of fabricating a transistor  (Column 14, lines 48-49)
comprising: depositing a gate dielectric (column 14, line 55); 
depositing a first passivation layer (column 14, line 58); 
depositing a first insulation layer (column 14, lines 60-61), 
wherein the first passivation layer is disposed between the gate dielectric and the first insulation layer; (column 14, lines 62-63)
forming a gate electrode; (column 14, lines 64-65)
depositing a second passivation layer (column 14, lines 66-67); 
depositing a second insulation layer, (column 15, line 1)
wherein the second passivation layer is disposed between the first insulation layer and the second insulation layer; (column 15, lines 2-4)
and forming a first gate field plate disposed between the first insulation layer and the second passivation layer. (column 15, lines 5-8).
In re Claim 22, Claim 23 of US 9,722,063 discloses
The method of claim 21, wherein the first insulation layer has a larger bandgap than the first passivation layer. (column 15, lines 23-24)
In re Claim 23, Claim 19 of US 9,722,063 discloses 
The method of claim 21, wherein the first gate field plate is electrically connected to the gate electrode. (column 15, lines 9-10).
In re Claim 24, Claim 20 of US 9,722,063 discloses
The method of claim 21, further comprising forming a source field plate on the second insulation layer. (column 15, lines 11-12).
In re Claim 25, Claim 21 of US 9,722,063 discloses
The method of claim 21, further comprising forming a second gate field plate electrically connected to the first gate field plate, wherein the second gate field plate is disposed on the second insulation layer. (column 15, lines 12-17).
In re Claim 26, Claim 22 of US 9,722,063 discloses
The method of claim 21, wherein depositing the first insulation layer further comprises depositing the first insulation layer such that lateral bounds of the first insulation layer are less than a lateral distance between a source electrode and a drain electrode. (column 15, lines 17-22).
In re Claim 27, Claim 22 of US 9,722,063 discloses
The method of claim 26, wherein depositing the second insulation layer further comprises depositing the second insulation layer such that lateral bounds of the second insulation layer are less than the lateral distance between the source electrode and the drain electrode (column 15, lines 17-22).
 In re Claim 28, Claim 25 of US 9,722,063 discloses
The method of claim 21, further comprising: depositing a third insulation layer; and depositing a third passivation layer, wherein the third passivation layer is disposed between the second insulation layer and the third insulation layer. (column 16, lines 4-9).
In re Claim 29, Claim 25 of US 9,722,063 discloses
The method of claim 28, further comprising: forming a second gate field plate electrically connected to the first gate field plate, wherein the second gate field plate is disposed between the second passivation layer and the third passivation layer. (column 16, lines 10-12).
In re Claim 30, Claim 25 of US 9,722,063 discloses
The method of claim 29, further comprising: forming a source field plate, wherein the third passivation layer is disposed between the source field plate and the second insulation layer (column 16, lines 14-17).
In re Claim 31, Claim 24 of US 9,722,063 discloses
The method of claim 21, wherein the gate dielectric and the first insulation layer comprise a same material composition. (column 18, lines 1-3).
Claims 32-33 are rejected as being dependent on the rejected claim 21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al., US 2015/0132932 (corresponding to US9,153,448).
In re Claim 21, Green discloses a method of fabricating a transistor comprising: depositing a gate dielectric 130; depositing a first passivation layer 124; depositing a first insulation layer (a lower 140), wherein the first passivation layer 124 is disposed between the gate dielectric 130 and the first insulation layer (the lower 140, marked as 1IL); forming a gate electrode 120; depositing a second passivation layer (an upper 140, marked as 2PL in Fig. A); depositing a second insulation layer (an upper portion of the upper 140, marked as 2IL in Fig. A), wherein the second passivation layer 2PL is disposed between the first insulation layer 1IL and the second insulation layer 2IL; and forming a first gate field plate 142 disposed between the first insulation layer  1IL and the second passivation layer  2PL (Figs. 1- 10 and A; [0020-0070]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A, Green’s Fig. 1 annotated to shoe the details cited

Claims 21-25, 29-31, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al., 2011/0049526 (corresponding to US 8,390,000).
In re Claim 21, Chi discloses a method of fabricating a transistor comprising: depositing a gate dielectric 22; depositing a first passivation layer 21; depositing a first insulation layer 23, wherein the first passivation layer 21 is disposed between the gate dielectric 22 and the first insulation layer 23; forming a gate electrode 16; depositing a second passivation layer 32 (Fig. 12a); depositing a second insulation layer 31, wherein the second passivation layer 32 is disposed between the first insulation layer 23 and the second insulation layer 31; and forming a first gate field plate 28 (marked as 1SFP in Fig. B) disposed between the first insulation layer 23 and the second passivation layer 32 (Figs. 5, 12a, 13, 14, 16, and B; [0030-0064]).
In re Claim 22, Chu discloses the method of claim 21, wherein the first insulation layer 23 has a larger bandgap than the first passivation layer 21 ([0037-0040]).
In re Claim 23, Chu discloses the method of claim 21, wherein the first gate field plate 28 (marked as 1SFP in Fig. B) is electrically connected to the gate electrode 16 (marked as GATE in Fig. B)(Figs. 5 and B).
In re Claim 24, Chu discloses the method of claim 21, further comprising forming a source field plate 38 on the second insulation layer 31 (Fig. 12a).
In re Claim 25, Chu discloses the method of claim 21, further comprising forming a second gate field plate 38 (marked as 2SFP in Fig. B) electrically connected to the first gate field plate 28 (marked as 1SFP in Fig. B), wherein the second gate field plate 2SFP is disposed on the second insulation layer 31 (Figs. 13 and B).
In re Claim 28, Chu disclose the method of claim 21, further comprising: depositing a third insulation layer (an upper portion of 33, marked as 2IL in Fig. A); and depositing a third passivation layer (a lower portion of 33, marked as 3PL in Fig. B), wherein the third passivation layer 3PL is disposed between the second insulation layer 31 and the third insulation layer 2IL (Fig. B).
In re Claim 29, Chu discloses the method of claim 28, further comprising: forming a second gate field plate 38 (marked as 2SFP in Fig. B) electrically connected to the first gate field plate 28 (marked as 1SFP in Fig. B), wherein the second gate field plate 2SFP is disposed between the second passivation layer and the third passivation   3PL ( Fig. B).
In re Claim 30, Chu discloses the method of claim 29, further comprising: forming a source field plate (a horizontal portion between 28 and 38, marked as SFP in Fig. B), wherein the third passivation layer 3PL  is disposed between the source field plate SFP and the second insulation layer 31 (Fig. B).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Fig. B. Chu’s Fig. 13 annotated to show the details cited

In re Claim 31, Chu discloses the method of claim 21, wherein the gate dielectric 22 ([0028]) and the first insulation layer 23 ([0038]) comprise a same material composition (AlN, SiN, SiO2).
In re Claim 33, Chu discloses the method of claim 21, wherein the first passivation layer 21([0028])  and the second passivation layer 31 ([0050]) comprise Silicon Nitride.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chu as applied to claim 21 above.
In re Claim 26, Chu discloses all limitations of claim 26 except for that lateral bounds of the first insulation layer 23 are less than a lateral distance between a source electrode 14 and a drain electrode 15. The difference between the Applicant’s claim 26 and Chu’s reference is in the specified ratio of the lateral bounds of the first insulation layer 23 and the lateral distance between a source electrode 14 and a drain electrode 15. It is known in the art that the lateral distance is a result effective variable – because volume depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use lateral bounds of the first insulation layer 23 are less than a lateral distance between a source electrode 14 and a drain electrode 15, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 27, Cho discloses all limitations of claim 27 except for that lateral bounds of the second insulation layer 31 are less than the lateral distance between the source electrode 14 and the drain electrode 15. The difference between the Applicant’s claim 26 and Chu’s reference is in the specified ratio of the lateral bounds of the second insulation layer 23 and the lateral distance between a source electrode 14 and a drain electrode 15. It is known in the art that the lateral distance is a result effective variable – because volume depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use lateral bounds of the second insulation layer 31 are less than a lateral distance between a source electrode 14 and a drain electrode 15, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 32, Chu discloses all limitations of claim 32, including that the gate dielectric 22 comprises a metal oxide ([0028]), except for that and the first insulation layer 23 comprises a metal oxide. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to make the first insulation layer 23 comprising a metal oxide , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893